Name: Council Regulation (EC) No 1131/94 of 16 May 1994 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: regions of EU Member States;  politics and public safety;  EU institutions and European civil service;  legal form of organisations
 Date Published: nan

 Avis juridique important|31994R1131Council Regulation (EC) No 1131/94 of 16 May 1994 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training Official Journal L 127 , 19/05/1994 P. 0001 - 0001 Finnish special edition: Chapter 5 Volume 6 P. 0129 Swedish special edition: Chapter 5 Volume 6 P. 0129 COUNCIL REGULATION (EC) No 1131/94 of 16 May 1994 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational TrainingTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the representatives of the governements of the Member States, meeting at Head of State and Government level, on adopting the Decision of 29 October 1993 on the location of the seats of certain bodies and departments of the European Communities and of Europol (4), also adopted a declaration by common agreement, regarding the location of the seat of the European Centre for the Development of Vocational Training; Whereas Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (5) should be amended as regards the seat of the Centre; Whereas the aspects of the proposal which concern the staff of the Centre should be acted upon at a later stage; whereas this Regulation does not prejudge the position of the Centre's staff, HAS ADOPTED THIS REGULATION: Article 1 The third paragraph of Article 1 of Regulation (EEC) No 337/75 is hereby replaced by the following: 'The Centre shall be non-profit making. It shall have its seat in Thessaloniki.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1994. For the Council The President Th. PANGALOS (1) OJ No C 74, 12. 3. 1994, p. 12. (2) OJ No C 128, 9. 5. 1994. (3) Opinion delivered on 27 April 1994 (not yet published in the Official Journal). (4) OJ No C 323, 30. 11. 1993, p. 1. (5) OJ No L 39, 13. 2. 1975, p. 1. Regulation as last amended by Regulation (EEC) No 1946/93 (OJ No L 181, 23. 7. 1993, p. 11).